Case: 15-40733      Document: 00514321800         Page: 1    Date Filed: 01/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 15-40733                               FILED
                                  Summary Calendar                      January 25, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
TRAVIS HUNTER BLANK,

                                                 Plaintiff-Appellant

v.

COLLIN COUNTY; TERRY BOX; RANDY CLARK; VICTOR HUTCHINSON;
JOHN FERRELL; SHAWNA KING; CORRECTIONAL HEALTHCARE
MANAGEMENT,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:13-CV-519


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Travis Hunter Blank, federal prisoner # 16486-078, proceeding pro se,
filed a 42 U.S.C. § 1983 complaint against Collin County, Collin County Sheriff
Terry Box, Collin County Jail (CCJ) Administrator Randy Clark, Correctional
Healthcare     Management        (CHM),      CHM      Health     Administrator             Victor
Hutchinson, CHM Primary Care Physician John Ferrell, and CHM Charge


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40733    Document: 00514321800     Page: 2   Date Filed: 01/25/2018


                                 No. 15-40733

Nurse Shawna King, in their official and individual capacities, alleging that
they were deliberately indifferent to his serious medical needs, to wit, his
Crohn’s disease and related ailments, including anemia, kidney disease,
hemorrhoids, and migraines, in violation of the Eighth and Fourteenth
Amendments. The district court dismissed the complaint with prejudice for,
inter alia, Blank’s failure to exhaust CCJ’s administrative grievance
procedure.
      Blank first argues that the district court erred in denying his post-
judgment motion for an extension of time to file a response to the court’s
memorandum opinion and order of dismissal. In the district court, and on
appeal, Blank did not state with specificity the basis upon which he would have
challenged the district court’s memorandum opinion and order of dismissal.
This court reviews only those issues presented to it; it does not craft issues.
United States v. Brace, 145 F.3d 247, 255 (5th Cir. 1998) (en banc). To the
extent that Blank would have challenged the district court’s conclusion that he
failed to exhaust administrative remedies, as discussed below, he has not
shown error.
      Next, Blank argues that the district court erred in dismissing his
complaint for failure to exhaust administrative remedies and erred in taking
judicial notice of its own records in a separate case arising from a similar set
of facts. See Blank v. Robinson, No. 4:13-cv-014 (E.D. Tex. Mar. 24, 2015). The
Prison Litigation Reform Act (PLRA) requires that a prisoner exhaust all
available administrative remedies prior to bringing suit.       See 42 U.S.C.
§ 1997e(a).    That is, “prisoners must complete the administrative review
process in accordance with the applicable procedural rules -- rules that are
defined not by the PLRA, but by the prison grievance process itself.” Jones v.
Bock, 549 U.S. 199, 218 (2007) (internal citation and quotation marks omitted).



                                       2
    Case: 15-40733    Document: 00514321800     Page: 3   Date Filed: 01/25/2018


                                 No. 15-40733

Here, CCJ provided for a two-step grievance procedure which required that the
inmate first complete a grievance form and then appeal directly any
unfavorable decision to the Sheriff of Collin County.
      We review the district court’s legal rulings concerning exhaustion
de novo and its factual findings for clear error. Dillon v. Rogers, 596 F.3d 260,
273 (5th Cir. 2010). “A court may take judicial notice of the record in prior
related proceedings, and draw reasonable inferences therefrom.”            In re
Missionary Baptist Found. of Am., Inc., 712 F.2d 206, 211 (5th Cir. 1983).
      Given the determination in Robinson that Blank failed to exhaust
administrative remedies because he did not complete CCJ’s two-step grievance
procedure regarding his alleged inadequate medical care, the district court’s
reliance thereon in the instant case concluding the same was not error. See
Jones, 549 U.S. at 218; In re Missionary Baptist Found. Of Am., Inc., 712 F.2d
at 211. We do not address Blank’s argument that the district court erred in
dismissing the claims against King for insufficient service of process because
we affirm on the alternative basis that he failed to exhaust administrative
remedies. See Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992). The
judgment of the district court is AFFIRMED.




                                       3